The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      March 3, 2014

                                   No. 04-13-00346-CR

                                    Jassen BARNES,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CR9420
                      Honorable Maria Teresa Herr, Judge Presiding


                                         ORDER

    The Appellant’s Amended Motion to Withdraw and Substitute Counsel is hereby
GRANTED. The State is reminded that its brief is due no later than March 20, 2014.



                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court